--------------------------------------------------------------------------------

Exhibit 10.1


STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (the “Agreement”) is made and entered into this
___ day of September, 2009, by and among Cabaret North, Inc., a Texas
corporation (the “Company”), David “Skeeter” Wells (“Wells”), Jerry Wayne Godsey
(“Godsey”), Chris A. Hutchinson (“Hutchinson”), George Clifton Henthorn
(“Henthorn”) (Wells, Godsey, Hutchinson and Henthorn are referred to
collectively herein as the “Sellers”) and RCI Entertainment (North FW), Inc., a
Texas corporation (the “Purchaser”).


WHEREAS, the Sellers own the shares of common stock of the Company as reflected
and listed on Exhibit “A”; and


WHEREAS, the shares of common stock of the Company owned by Wells, Godsey,
Hutchinson and Henthorn represent 100% of the shares of common stock of the
Company and are hereinafter collectively referred to as the “Shares”; and


WHEREAS, the Company owns and operates an adult entertainment cabaret known as
Cabaret North (“Cabaret North”) located at 5316 Superior Parkway, Fort Worth,
Texas 76106 (the “Premises”); and


WHEREAS, the Sellers desire to sell the Shares of the Company on the terms and
conditions set forth herein; and


WHEREAS, the Purchaser desires to purchase the Shares of the Company on the
terms and conditions set forth herein; and


WHEREAS, the acquisition of 100% of the Shares of the Company by the Purchaser
shall sometimes be referred to herein as the “Acquisition”.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I
PURCHASE AND SALE OF THE SHARES


Section 1.1       Sale of the Shares.  Subject to the terms and conditions set
forth in this Agreement, at the Closing (as hereinafter defined) the Sellers
hereby agree to sell, transfer, convey and deliver to Purchaser all of the
Shares of common stock of the Company, free and clear of all encumbrances, which
represents all of the outstanding capital stock of the Company, and shall
deliver to Purchaser stock certificates representing the Shares, duly endorsed
to Purchaser.

 
 

--------------------------------------------------------------------------------

 

Section 1.2      Purchase Price.  As consideration for the purchase of the
Shares, Purchaser shall pay to Sellers a total aggregate consideration of
$2,300,000 (the “Purchase Price”).  The Purchase Price shall be payable at
Closing by cashier’s check, certified funds or wire transfer, as follows:


 
(i)
$140,000 directly to the Company for the payment of outstanding liabilities to
third parties in accordance with the schedule provided to the Purchaser as set
forth in Exhibit 1.2(i);



 
(ii)
$2,000,000 to Messrs. Wells, Godsey, Hutchinson and Henthorn in the amounts set
forth in Exhibit “1.2(ii)”; and



 
(iii)
$160,000 shall be paid into an escrow account as provided for in Section
9.3.  To the extent that any or all of the $160,000 is not paid to any third
party or to the Purchaser in accordance with Section 9.3 then such amount shall
be distributed to the Sellers on a pro rata basis consistent with and in
accordance with their ownership interest as set forth in Exhibit “A”.



ARTICLE II
CLOSING


Section 2.1       The Closing.  The closing of the transactions contemplated by
this Agreement shall take place on or before September 30, 2009 (the “Closing
Date”), at the Law Office of Steven H. Swander, 505 Main Street, Suite 250, Fort
Worth, Texas 76102, or at such other time and place as agreed upon among the
parties hereto (the “Closing”).


Section 2.2       Delivery and Execution.  At the Closing: (a) the Sellers shall
deliver to Purchaser certificates evidencing the Shares of the Company, free and
clear of any liens, claims, equities, charges, options, rights of first refusal
or encumbrances, duly endorsed to Purchaser or accompanied by duly executed
stock powers in form and substance satisfactory to Purchaser against delivery by
Purchaser to the Sellers of payment in an amount equal to the Purchase Price of
the Shares being purchased in the manner set forth in Section 1.2 above; and (b)
the Related Transactions (as defined below) shall be consummated concurrently
with the Closing.


Section 2.3       Related Transactions.  In addition to the purchase and sale of
the Shares, the following actions shall take place contemporaneously at the
Closing (collectively, the "Related Transactions"):


 
(a)
Each of the Sellers will enter into a five (5) year covenant not to compete
pursuant to the terms of which each of the Sellers will agree not to compete,
either directly of indirectly, with Purchaser by operating an establishment
featuring live adult entertainment featuring live female nude or semi-nude
(topless) entertainment in Tarrant County, Texas or any county surrounding
Tarrant County, Texas.  The form of Non-Competition Agreement is attached hereto
as Exhibit 2.3(a).


 
Stock Purchase Agreement - 2

--------------------------------------------------------------------------------

 

 
(b)
The Company shall have obtained the consent of Clubwise Finance, LP (the
“Lessor”) who is the Lessor of the Premises, to the sale of the Shares of the
Company by the Sellers to the Purchaser and shall have entered into an addendum
to the Lease Agreement by and between the Company and the Lessor of the Premises
(the “Lease Agreement”).



ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF WELLS, GODSEY, HUTCHINSON AND THE COMPANY


Wells, Godsey, Hutchinson and the Company, jointly and severally, hereby
represent and warrant to Purchaser as follows:


Section 3.1.      Organization, Good Standing and Qualification.  The
Company  (i) is an entity duly organized, validly existing and in good standing
under the laws of the state of Texas, (ii) has all requisite power and authority
to carry on its business, and (iii) is duly qualified to transact business and
is in good standing in all jurisdictions where its ownership, lease or operation
of property or the conduct of its business requires such qualification, except
where the failure to do so would not have a material adverse effect to the
Sellers and the Company.


At Closing, the authorized capital stock of the Company consists of 35,000
shares of common stock, $1.00 par value, of which 35,000 shares are validly
issued and outstanding. There are no shares of preferred stock authorized or
issued and there is no other class of capital stock authorized or issued by the
Company.  All of the issued and outstanding shares of common stock of the
Company  are owned by the Sellers and are fully paid and non-assessable.  None
of the Shares issued are in violation of any preemptive rights.  The Company has
no obligation to repurchase, reacquire, or redeem any of its outstanding capital
stock.  There are no outstanding securities convertible into or evidencing the
right to purchase or subscribe for any shares of capital stock of the Company ,
there are no outstanding or authorized options, warrants, calls, subscriptions,
rights, commitments or any other agreements of any character obligating the
Company to issue any shares of its capital stock or any securities convertible
into or evidencing the right to purchase or subscribe for any shares of such
stock, and there are no agreements or understandings with respect to the voting,
sale, transfer or registration of any shares of capital stock of the Company.


Section 3.2        Subsidiaries.  The Company has no subsidiaries.


Section 3.3       Ownership of the Shares.  The Sellers own, beneficially and of
record, all of the Shares of the Company free and clear of any liens, claims,
equities, charges, options, rights of first refusal, or encumbrances.


Section 3.4      Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution, delivery and performance of this
Agreement by the Company has been taken or will be taken prior to the
Closing.  The Company has the requisite corporate power and authority to
execute, deliver and perform this Agreement.  This Agreement, when duly executed
and delivered in accordance with its terms, will constitute a valid and binding
obligation of the Company,  enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
and other similar laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 
Stock Purchase Agreement - 3

--------------------------------------------------------------------------------

 

Section 3.5       No Breaches or Defaults.  Except as set forth in Exhibit 3.5,
the execution, delivery, and performance of this Agreement by the Sellers and
the Company does not:  (i) conflict with, violate, or constitute a breach of or
a default under, (ii) result in the creation or imposition of any lien, claim,
or encumbrance of any kind upon the Shares, or (iii) require any authorization,
consent, approval, exemption, or other action by or filing with any third party
or Governmental Authority under any provision of:  (a) any applicable Legal
Requirement, or (b) any credit or loan agreement, promissory note, or any other
agreement or instrument to which the Sellers or the Company is a party or by
which the Shares may be bound or affected.  For purposes of this Agreement,
"Governmental Authority" means any foreign governmental authority, the United
States of America, any state of the United States, and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court, or similar entity, having jurisdiction over the parties hereto or their
respective assets or properties.  For purposes of this Agreement, "Legal
Requirement" means any law, statute,  injunction, decree, order or judgment (or
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority.


Section 3.6       Consents.  Except as set forth in Exhibit 3.6, no permit,
consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Authority or any other person or entity is required on
the part of the Sellers or the Company in connection with the execution and
delivery by the Sellers or the Company of this Agreement or the consummation and
performance of the transactions contemplated hereby.


Section 3.7       Pending Claims.  There is no claim, suit, arbitration,
investigation, action, litigation or other proceeding, whether judicial,
administrative or otherwise, now pending or, to the Sellers’ or  the Company’s
knowledge, contemplated or threatened against the Sellers or the Company before
any court, arbitration, administrative or regulatory body or any governmental
agency which may result in any judgment, order, award, decree, liability or
other determination which will or could reasonably be expected to have any
material effect upon Sellers or the Company or the transfer by Sellers to
Purchaser of the Shares under this Agreement, nor is there any basis known to
Sellers or the Company for any such action.  No litigation is pending, or, to
Sellers’ or the Company’s  knowledge, threatened against Sellers or the Company,
or their assets or properties which seeks to restrain or enjoin the execution
and delivery of this Agreement or any of the documents referred to herein or the
consummation of any of the transactions contemplated thereby or hereby.  Neither
Sellers nor the Company is subject to any judicial injunction or mandate or any
quasi-judicial or administrative order or restriction directed to or against
them or which would affect the Company, the Shares to be transferred under this
Agreement.


Section 3.8       Taxes. Except for the filing of the franchise tax report and
payment of franchise taxes, which shall be filed and paid on or prior the
Closing Date, the Company has timely and accurately prepared and filed all
federal, state, foreign and local tax returns and reports required to be filed
prior to such dates and have timely paid all taxes shown on such returns as owed
for the periods of such returns, including all sales taxes and withholding or
other payroll related taxes shown on such returns.  The Company is not
delinquent in the payment of any tax or governmental charge of any nature.  The
Sellers have no knowledge of any liability for any tax to be imposed by any
taxing authorities as of the date of this Agreement and as of the Closing that
is not adequately provided for.  No assessments or notices of deficiency or
other communications have been received by the Sellers or the Company with
respect to any tax return which has not been paid, discharged or fully reserved
against and no amendments or applications for refund have been filed or are
planned with respect to any such return.  None of the federal, state, foreign
and local tax returns of the Company have been audited by any taxing
authority.  The Sellers have no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company for any period,
nor of any basis for any such assessment, adjustment or contingency.  There are
no agreements between the Company and any taxing authority, including, without
limitation, the Internal Revenue Service, waiving or extending any statute of
limitations with respect to any tax return.

 
Stock Purchase Agreement - 4

--------------------------------------------------------------------------------

 

Section 3.9       Financial Statements.  Sellers and the Company have delivered
to Purchaser the unaudited balance sheets of the Company as of August 31, 2009,
together with the related unaudited statements of income, for the periods then
ended (collectively referred to as the “Financial Statements”). Such Financial
Statements, including the related notes, are in accordance with the books and
records of the Company and fairly represent the financial position of the
Company and the results of operations and changes in financial position of the
Company as of the dates and for the periods indicated, in each case in
conformity with generally accepted accounting principles applied on a consistent
basis.  Except as, and to the extent reflected or reserved against in the
Financial Statements, the Company, as of the date of the Financial Statements,
has no material liability or obligation of any nature, whether absolute,
accrued, continued or otherwise, not fully reflected or reserved against in the
Financial Statements.


Section 3.10    No Material Adverse Change.  Since the date of the Financial
Statements, the Company has conducted its business in the ordinary course,
consistent with past practice, and there has been no (i) change that has had or
would reasonably be expected to have a material adverse effect upon the assets
or business or the financial condition or other operations of the Company, (ii)
acquisition or disposition of any material asset by the Company or any contract
or arrangement therefore, otherwise then for fair value in the ordinary course
of business, (iii) material change in the Company’s accounting principles,
practices or methods or (iv) incurrence of any material indebtedness.


Section 3.11    Labor Matters. The Company is not a party or otherwise subject
to any collective bargaining agreement with any labor union or
association.  There are no discussions, negotiations, demands or proposals that
are pending or have been conducted or made with or by any labor union or
association, and there are not pending or threatened against the Company any
labor disputes, strikes or work stoppages.  To the best of Sellers’ and the
Company’s knowledge, the Company is in compliance with all federal and state
laws respecting employment and employment practices, terms and conditions of
employment and wages and hours, and, to their knowledge, is not engaged in any
unfair labor practices.  The Company is not a party to any written or oral
contract, agreement or understanding for the employment of any officer, director
or employee of the Company.


Section 3.12     Compliance with Laws.  The Company is, and at all times prior
to the date hereof has been in compliance with all statutes, orders, rules,
ordinances and regulations applicable to it or to the ownership of its assets or
the operation of its businesses, except for failures to be in compliance that
would not have a material adverse effect on the business, properties, condition
(financial or otherwise) or prospects of the Company.  Neither the Sellers nor
the Company have any basis to expect, nor have they received, any order or
notice of any such violation or claim of violation of any such statute, order,
rule, ordinance or regulation by the Company.  Exhibit 3.12 sets forth all
licenses and permits held by the Company used in the operation of its
businesses, all of which are in good standing and in effect as of the Closing
Date.  These licenses and permits represent all of the licenses and permits
required by the Company for the operation of its business.

 
Stock Purchase Agreement - 5

--------------------------------------------------------------------------------

 

Section 3.13      Title to Properties; Encumbrances.  The Company has good and
marketable title to all of its properties and assets, real and personal,
tangible and intangible, that are material to the condition (financial or
otherwise), business, operations or prospects of the Company, free and clear of
all mortgages, claims, liens, security interests, charges, leases, encumbrances
and other restrictions of any kind and nature, except (i) as disclosed in the
Financial Statements of the Company, (ii) statutory liens not yet delinquent,
and (iii) such liens consisting of zoning or planning restrictions,
imperfections of title, easements and encumbrances, if any, as do not materially
detract from the value or materially interfere with the present use of the
property or assets subject thereto or affected thereby.   At the time of
Closing, the assets of the Company shall include, but shall not be limited to,
the assets set forth in the Company’s 2008 corporate income tax return, along
with all equipment and fixtures located on the premises at Cabaret North as of
the Closing Date.


Section 3.14      No Liabilities.  As of the Closing Date, the Company does not
and shall not have any obligation or liability (contingent or otherwise) or
unpaid bill to any third party.


Section 3.15      Contracts and Leases.  Except as disclosed on Exhibit 3.15,
there are no adverse changes in the financial condition or other operations,
business, properties or assets of the Company.  The Company does not (i) have
any leases of personal property relating to the assets of the Company, whether
as lessor or lessee; (ii) have any contractual or other obligations relating to
the assets of the Company, whether written or oral; and (iii) have given any
power of attorney to any person or organization for any purpose relating to the
business or assets of the Company.  The Company has an existing real estate
lease agreement covering the real property where Cabaret North operates its
adult entertainment cabaret located at 5316 Superior Parkway, Fort Worth,
Texas.  The Company has previously provided to Purchaser each and every
contract, lease or other document relating to the assets of the Company to which
it is subject or is a party or a beneficiary.  To Sellers’ or the Company’s
knowledge, such contracts, leases or other documents are valid and in full force
and effect according to their terms and constitute legal, valid and binding
obligations of the Company and the other respective parties thereto and are
enforceable in accordance with their terms.  Sellers and the Company have no
knowledge of any default or breach under such contracts, leases or other
documents or of any pending or threatened claims under any such contracts,
leases or other documents.  Neither the execution of this Agreement, nor the
consummation of all or any of the transactions contemplated under this
Agreement, will constitute a breach or default under any such contracts, leases
or other documents which would have a material adverse effect on the financial
condition of the Company or the operation of Cabaret North after the Closing.


Section 3.16     No Pending Transactions.  Except for the transactions
contemplated by this Agreement and the Related Transaction contemplated in
Section 2.3 herein, the Company is not a party to or bound by or the subject of
any agreement, undertaking, commitment or discussions or negotiations with any
person that could result in: (i) the sale, merger, consolidation or
recapitalization of the Company; (ii) the sale of any of the assets of the
Company; (iii) the sale of any outstanding capital stock of the Company; (iv)
the acquisition by the Company of any operating business or the capital stock of
any other person or entity; (v) the borrowing of money; (vi) any agreement with
any of the respective officers, managers or affiliates of the Company; or (vii)
the expenditure of more than $1,000, in the aggregate, or the performance by the
Company extending for a period more than one year from the date hereof, other
than in the ordinary course of business.

 
Stock Purchase Agreement - 6

--------------------------------------------------------------------------------

 

Section 3.17     Material Agreements; Action.    Except for the transactions
contemplated by this Agreement and the Related Transaction contemplated in
Section 2.3 herein, there are no material contracts, agreements, commitments,
understandings or proposed transactions, whether written or oral, to which
Sellers or the Company are a party or by which they are bound that involve or
relate to (i) any of the respective officers, directors, stockholders or
partners of the Company or (ii) covenants of Sellers or the Company not to
compete in any line of business or with any person in any geographical area or
covenants of any other person not to compete with the Company in any line of
business or in any geographical area.


Section 3.18     Insurance Policies.  Copies of all insurance policies
maintained by the Company relating to the operation of Cabaret North have been
delivered or made available to Purchaser.  The policies of insurance held by the
Company are in such amounts, and insure against such losses and risks, as the
Company reasonably deems appropriate for their property and business
operations.  All such insurance policies are in full force and effect, and all
premiums due thereon have been paid.  Valid policies for such insurance will be
outstanding and duly in force at all times prior to the Closing.


Section 3.19      No Default.  Neither Sellers nor the Company is in default
under any term or condition of any instrument evidencing, creating or securing
any indebtedness of  the Company, and there has been no default in any material
obligation to be performed by Sellers or the Company  under any other contract,
lease, agreement, commitment or undertaking to which the Company is a party or
by which it or its assets or properties are bound, nor have Sellers or the
Company waived any material right under any such contract, lease, agreement,
commitment or undertaking.


Section 3.20    Books and Records.  The books of account, minute books, stock
record books and other records of the Company, all of which have been made
available to Purchaser, are accurate and complete and have been maintained in
accordance with sound business practices.  Upon Closing, all books and records
will be in the possession of Sellers or the Company.


Section 3.21      Environmental.  The Company has not received any citation,
directive, letter or other communication, written or oral, or any notice of any
proceeding, claim or lawsuit relating to any environmental issue arising out of
the ownership or occupation of the Premises, and there is no basis known to the
Sellers or the Company for any such action.


Section 3.22      Banks and Brokerage Accounts.  Exhibit 3.22 sets forth (a) a
true and complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which the Company has an
account or safe deposit box or maintains a banking, custodial, trading or other
similar relationship, and (b) a true and complete list and description of each
such account, box and relationship, indicating in each case the account number
and the names of the respective officers, employees, agents or other similar
representatives of the Company having signatory power with respect thereto.

 
Stock Purchase Agreement - 7

--------------------------------------------------------------------------------

 

Section 3.23      Disclosure.  No representation or warranty of the Sellers or
the Company contained in this Agreement (including the exhibits hereto) contains
any untrue statement or omits to state a material fact necessary in order to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not misleading.


Section 3.24      Employee Benefit Plans.  The Company is not a party to any
employee-benefit plan.


Section 3.25      Brokerage Commission.  Except as set forth in Exhibit 3.25, no
broker or finder has acted on behalf of the Sellers or the Company in connection
with this Agreement or the transactions contemplated hereby and no person is
entitled to any brokerage or finder’s fee or compensation in respect thereto
based in any way on agreements, arrangements or understandings made by or on
behalf of the Sellers or the Company.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE SELLERS


Each of the Sellers, severally and not jointly, hereby makes the following
representations  and warranties to the Puchaser, which representations and
warranties shall be true and correct on the date hereof and on and as of the
Closing Date:


Section 4.1       Ownership of the Shares.  Each of the Sellers owns,
beneficially and of record, the number of Shares as listed on Exhibit “A” free
and clear of any liens, claims, equities, charges, options, rights of first
refusal, or encumbrances.  Each of  the Sellers has the unrestricted right and
power to transfer, convey and deliver full ownership of the Shares without the
consent or agreement of any other person and without any designation,
declaration or filing with any governmental authority.  Upon the transfer of the
Shares to Purchaser as contemplated herein, Purchaser will receive good and
valid title thereto, free and clear of any liens, claims, equities, charges,
options, rights of first refusal, encumbrances or other restrictions (except
those imposed by applicable securities laws and as provided in the Amended
Shareholders Agreement which restriction was waived in connection with this
transaction).


Section 4.2       Authorization.  Each Seller represents that he is a person of
full age of majority, with full power, capacity, and authority to enter into
this Agreement and perform the obligations contemplated hereby by and for
himself and his spouse.  All action on the part of the Seller necessary for the
authorization, execution, delivery and performance of this Agreement by him has
been taken, or will be taken by him prior to the Closing Date.  This Agreement,
when duly executed and delivered in accordance with its terms, will constitute
legal, valid and binding obligations of the Seller enforceable against him in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting
creditors’ rights generally or by general equitable principles.

 
Stock Purchase Agreement - 8

--------------------------------------------------------------------------------

 

Section 4.3       Consents.  No consent, approval or authorization of, or
designation, declaration or filing with, any other person or entity (other than
governmental entities) is required on the part of the Seller in connection with
the execution and delivery by the Seller of this Agreement or the consummation
and performance of the transactions contemplated hereby.


Section 4.4        No Solicitation or Pending Transactions.  Except for the
transactions contemplated by this Agreement, the Seller is not a party to or
bound by or the subject of any agreement, undertaking, commitment or discussions
or negotiations with any person that could result in the sale of any of the
Shares.  Each Seller agrees that from the date of his execution of this
Agreement until the Closing Date, he will not offer to sell or solicit any offer
to purchase or engage in any discussions or activities of any nature whatsoever,
directly or indirectly, involving in any manner the actual or potential sale,
transfer, encumbrance, pledge, collateralization or hypothecation of the Shares,
or any assets of the Company.  Each Seller hereby agrees to advise Purchaser of
any contact from any third party regarding the acquisition of the Shares or
other investment in the Company, or of any contact which would relate to the
transactions contemplated by this Agreement.


Section 4.5       Disclosure.  No representation or warranty of the Seller
contained in this Article IV contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein in light of the circumstances under which they were made, not
misleading.


Section 4.6       Consent to Sell Shares.  Each Seller by their execution of
this Agreement hereby give their written consent to all other Sellers to sell,
transfer and convey their ownership interest in the Company, respectively, to
the Purchaser.




ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF PURCHASER


Purchaser hereby represents and warrants to the Sellers and the Company as
follows:


Section 5.1        Authorization.  Purchaser is a corporation duly organized in
the state of Texas and has full power, capacity, and authority to enter into
this Agreement and perform the obligations contemplated hereby.  All action on
the part of Purchaser necessary for the authorization, execution, delivery and
performance of this Agreement by it has been taken and will be taken prior to
Closing.  This Agreement, when duly executed and delivered in accordance with
its terms, will constitute legal, valid, and binding obligations of Purchaser
enforceable against Purchaser in accordance with its terms, except as may be
limited by bankruptcy, insolvency, and other similar laws affecting creditors'
rights generally or by general equitable principles.


Section 5.2        No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by Purchaser does not:  (i) conflict with,
violate, or constitute a breach of or a default under or (ii) require any
authorization, consent, approval, exemption, or other action by or filing with
any third party or Governmental Authority under any provision of:  (a) any
applicable Legal Requirement, or (b) any credit or loan agreement, promissory
note, or any other agreement or instrument to which Purchaser is a party.

 
Stock Purchase Agreement - 9

--------------------------------------------------------------------------------

 

Section 5.3        Consents.  No permit, consent, approval or authorization of,
or designation, declaration or filing with, any Governmental Authority or any
other person or entity is required on the part of Purchaser in connection with
the execution and delivery by Purchaser of this Agreement or the consummation
and performance of the transactions contemplated hereby other than as required
under the federal securities laws.


Section 5.4        Disclosure.  No representation or warranty of Purchaser
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


Section 5.5       Brokerage Commission.  Except as set forth in Exhibit 3.25, no
broker or finder has acted on behalf of the Purchaser in connection with this
Agreement or the transactions contemplated hereby and no person is entitled to
any brokerage or finder’s fee or compensation in respect thereto based in any
way on agreements, arrangements or understandings made by or on behalf of the
Purchaser.




ARTICLE VI
CONDITIONS TO CLOSING OF
SELLERS AND THE COMPANY


Each obligation of Sellers and the Company to be performed on the Closing Date
shall be subject to the satisfaction of each of the conditions stated in this
Article VI, except to the extent that such satisfaction is waived by Sellers and
the Company in writing.


Section 6.1        Representations and Warranties Correct.  The representations
and warranties made by Purchaser contained in this Agreement shall be true and
correct as of the Closing Date.


Section 6.2        Covenants.  All covenants, agreements and conditions
contained in this Agreement to be performed by Purchaser on or prior to the
Closing Date shall have been performed or complied with in all respects.


Section 6.3        Delivery of Certificate.  Purchaser shall provide to Sellers
and the Company  certificates, dated the Closing Date and signed by the
President of Purchaser to the effect set forth in Section 6.1 and 6.2 for the
purpose of verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions.


Section 6.4        Payment of Purchase Price.  Purchaser shall have tendered the
Purchase Price for the Shares as referenced in Section 1.2 to the Sellers
concurrently with the Closing.

 
Stock Purchase Agreement - 10

--------------------------------------------------------------------------------

 

Section 6.5        Related Transactions.  The Related Transaction set forth in
Section 2.3 shall be consummated concurrently with the Closing.


Section 6.6       Corporate Resolutions.  Purchaser shall provide corporate
resolutions of the Board of Directors of Purchaser which approve the
transactions contemplated herein and authorize the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.


Section 6.7       Absence of Proceedings.  No action, suit or proceeding by or
before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against Purchaser.




ARTICLE VII
CONDITIONS TO CLOSING OF
PURCHASER


Each obligation of Purchaser to be performed on the Closing Date shall be
subject to the satisfaction of each of the conditions stated in this Article
VII, except to the extent that such satisfaction is waived by Purchaser in
writing.


Section 7.1        Representations and Warranties Correct.  The representations
and warranties made by the Sellers and the Company hereof shall be true and
correct as of the Closing Date.


Section 7.2       Covenants.  All covenants, agreements and conditions contained
in this Agreement to be performed by the Sellers and the Company on or prior to
the Closing Date shall have been performed or complied with in all respects.


Section 7.3       Delivery of Certificate.  Sellers and the Company shall
provide to Purchaser certificates, dated the Closing Date and signed by the
Sellers and by the President of the Company, respectively, to the effect set
forth in Section 7.1 and 7.2 for the purpose of verifying the accuracy of such
representations and warranties and the performance and satisfaction of such
covenants and conditions.


Section 7.4       Delivery of Shares.  Sellers shall have delivered certificates
evidencing the Shares of the Company duly endorsed to Purchaser or accompanied
by duly executed stock powers in form and substance satisfactory to the
Purchaser.


Section 7.5       Corporate Resolutions.  The Company shall provide to Purchaser
a corporate resolution of the Shareholders of the Company which approve all of
the transactions contemplated herein and authorizes the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.


Section 7.6       Consents; Status of Permits and Licenses.  Purchaser shall
possess all necessary permits, zoning classifications and other authorizations,
whether city, county, state or federal, which may be needed to conduct adult
topless entertainment with the sale of alcoholic beverages on the Premises,
without any interruption, and all such permits, zoning classifications and
authorizations shall be in good order, without any administrative actions
pending or concluded that may challenge or present an obstacle to the continued
performance of adult topless entertainment or sale of alcoholic beverages at
Cabaret North.  All necessary transfers of licenses and leases required for the
continued operation of the business of the Company shall have been
obtained.  The Specialized Certificate of Occupancy of Cabaret North and the
Company (which has been previously provided to the Purchaser) shall be in full
force and effect.

 
Stock Purchase Agreement - 11

--------------------------------------------------------------------------------

 

Section 7.7       Related Transactions.  The Related Transaction set forth in
Section 2.3 shall be consummated concurrently with the Closing.


Section 7.8       Ability to Audit.  The financial records of the Company shall
be maintained and exist in such a manner as to allow for a certified audit as
determined by Purchaser.


Section 7.9       Satisfactory Diligence.  Purchaser shall have concluded its
due diligence investigation of the Company and the business of Cabaret North and
its respective assets and properties and all other matters related to the
foregoing, and shall be satisfied, in its sole discretion, with the results
thereof.


Section 7.10      Resignations.  The Officers of the Company shall have provided
to Purchaser their written resignations.


Section 7.11     Landlord’s consent.  The Company shall have obtained the
Landlord’s consent to the sale of the Shares to Purchaser and shall have entered
into an addendum to the Lease Agreement by and between the Company and the
Lessor of the Premises.


Section 7.12     Absence of Proceedings.  No action, suit or proceeding by or
before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against the Company or any of its
assets.


ARTICLE VIII
COVENANTS OF THE SELLERS
 AND THE COMPANY


Section 8.1       Stand Still.  To induce Purchaser to proceed with this
Agreement, the Company and Sellers agree that until the Closing Date or the
termination of this Agreement, no representative of the Company or any
representative of the Sellers will offer to sell or solicit any offer to
purchase or engage in any discussions or activities of any nature whatsoever,
directly or indirectly, involving in any manner the actual or potential sale,
transfer, encumbrance, pledge, collateralization or hypothecation of any assets
of the Company or Cabaret North.  The Company and the Sellers hereby agree to
advise the Purchaser of any contact from any third party regarding the
acquisition or other investment in the Company, or of any contact which would
relate to the transactions contemplated by this Agreement.

 
Stock Purchase Agreement - 12

--------------------------------------------------------------------------------

 

Section 8.2       Access; Due Diligence.  Between the date of this Agreement and
the Closing Date, the Company shall (a) provide Purchaser and their authorized
representatives reasonable access to all plants, offices, warehouse and other
facilities and properties of the Company, and to the books and records of the
Company; (b) permit the Purchaser to make inspections thereof; and (c) cause the
officers and advisors of the Company to furnish the Purchaser with such
financial and operating data and other information with respect to the business
and properties of the Company and to discuss with the Purchaser and their
authorized representatives the affairs of the Company as the Purchaser may from
time to time reasonably request.


Section 8.3       Conduct of Business.  From the date of the execution hereof
until the Closing Date, the Company shall operate the Company and Cabaret North
in the ordinary course consistent with past practices, and:


 
(a)
The Company will not authorize, declare, pay or effect any dividends or
liquidate or distribute any common stock of the Company or other equity interest
or undertake any direct or indirect redemption, purchase or other acquisition of
any equity interest of the Company;



 
(b)
The Company will not make any changes in its condition (financial or otherwise),
liabilities, assets, or business or in any of its business relationships,
including relationships with suppliers or customers, that, when considered
individually or in the aggre­gate, might reasonably be expected to have a
material adverse effect on the Company;



 
(c)
The Company will not increase the salary or other compensation payable or to
become payable by the Company to any employee, or the declaration, payment, or
commitment or obligation of any kind for the pay­ment by the Company of a bonus
or other additional salary or compensation to any such person except in the
normal course of business, consistent with past practices of the Company;



 
(d)
The Company will not sell, lease, transfer or assign any of their assets,
tangible or intangible;



 
(e)
The Company will not accelerate, terminate, modify or cancel any agreement,
contract, lease or license (or series of related agreements, contracts, leases
and licenses) involving more than $1,000 to which the Company is a party;



 
(f)
The Company will not make any loans to any person or entity, or guarantee any
loan, absent the consent of the Purchaser;



 
(g)
The Company will not waive or release any right or claim held by the Company,
absent the consent of the Purchaser;


 
Stock Purchase Agreement - 13

--------------------------------------------------------------------------------

 

 
(h)
The Company will operate its business in the ordinary course and consistent with
past practices so as to preserve its business organization intact, to retain the
ser­vices of their employees and to preserve their goodwill and relationships
with suppliers, creditors, cus­tomers, and others having business relationships
with them;



 
(i)
The Company will not issue any note, bond or other debt security or create,
incur or assume, or guarantee any indebtedness for borrowed money or capitalized
lease obligations;



 
(j)
The Company will not delay or postpone the payment of accounts payable and other
liabilities outside the ordinary course of business;



 
(k)
The Company will not make any loan to, enter into an employment agreement with,
or enter into any other transaction with, any of its directors, officers, and
employees;



 
(l)
The Company will not make any change in any method, practice, or principle of
accounting involving the Company’s business or the assets of the Company;



 
(m)
The Company will not issue, sell or otherwise dispose of any of its capital
stock or create, sell or dispose of any options, rights, conversion rights or
other agreements or commitments of any kind relating to the issuance, sale or
disposition of any of its equity interests;



 
(n)
The Company will not reclassify, split up or otherwise change any of its common
stock or capital structure;



 
(o)
The Company will not be a party to any merger, consolidation or other business
combination;



 
(p)
The Company shall perform in all material respects all of its obligations under
material contracts, leases and other documents relating to or affecting any of
its assets, property or its business or the business of Cabaret North; and



 
(q)
The Company will agree not to take any action described in this Section 8.3.





ARTICLE IX
TAX COVENANTS; CLOSING ADJUSTMENTS; ESCROW AGREEMENT


Section 9.1        Tax Covenants.


(a)           The Sellers shall be responsible for, and shall pay or cause to be
paid, and shall indemnify and hold the Company and Purchaser harmless from and
against any and all federal, state and local income and property (real and
personal) taxes, including penalties and interest, if any, thereon
(individually, a “Tax” and collectively, “Taxes”) that may be imposed on or
assessed against the Company and/or Purchaser on account of taxes imposed upon
the Company or its assets prior to the Closing Date, including all taxes due on
income received by the Company prior to the Closing Date and real property taxes
due under its Lease Agreement for the Premises.  The Sellers shall also pay or
cause to be paid and shall indemnify and hold harmless the Company and Purchaser
against all losses, damages and reasonable third party costs and expenses
(including reasonable attorney, accountant and expert witness fees and
disbursements) (“Related Costs”) incurred in connection with the Taxes for which
the Sellers indemnify the Company and Purchaser pursuant to this Section 9.1
(a)(or any asserted deficiency, claim demand or assessment, including the
defense or settlement thereof) or the enforcement of this Section 9.1(a).  Any
payment required to be made by the Sellers pursuant to this Section 9.1(a) shall
be made within 30 days of written notice from the Purchaser.

 
Stock Purchase Agreement - 14

--------------------------------------------------------------------------------

 

(b)           The Purchaser shall be responsible for, and shall pay or cause to
be paid, and shall indemnify and hold the Sellers harmless from and against, any
and all Taxes that may be imposed on or assessed against the Sellers on account
of Taxes imposed on the Company or its assets following the Closing Date,
including all taxes due on income received by the Company beginning after the
Closing Date.  The Purchaser shall also pay or cause to be paid and shall
indemnify and hold harmless the Sellers from and against all Related Costs of
the Sellers incurred in connection with the Taxes for which the Purchaser
indemnifies the Sellers pursuant to this Section 9.1(b) (or any asserted
deficiency, claim, demand or assessment, including the defense or settlement
thereof) or the enforcement of this Section 9.1(b).  Any payment required to be
made by the Purchaser pursuant to this Section 9.1(b) shall be made within 30
days of written notice from the Sellers.


(c)           For purposes of this Article IX, Taxes for the period up to and
including the Closing Date (“Sellers’ Taxes”) shall be determined on the basis
of an interim closing of the books as of the Closing Date; provided, however,
that in the case of any Tax not based on income or receipts, such Sellers’ Taxes
shall be equal to the amount of such Tax for the taxable year multiplied by a
fraction, the numerator of which shall be the number of days from the beginning
of the taxable year through the day prior to the Closing Date, and the
denominator of which shall be the number of days in the taxable year.


(d)           Sellers shall be responsible for filing or causing to be filed all
tax returns (specifically including the 2008 federal income tax return and Texas
franchise tax report for the 2009 privilege period) required to be filed by or
on behalf of the Company on or before the Closing Date, which tax returns shall
be timely filed.  Purchaser shall be responsible for filing or causing to be
filed all tax returns required to be filed by or on behalf of the Company after
the Closing Date (other than tax returns for periods ending on or before the
Closing Date but not due until after the Closing Date).


(e)           The Sellers and the Purchaser shall cooperate fully with each
other and make available to each other in a timely fashion such Tax data and
other information and personnel as may be reasonably required for the payment of
any estimated Taxes and the preparation of any tax returns required to be
prepared hereunder.  The Sellers and the Purchaser shall make available to the
other, as reasonably requested, all information, records or documents in their
possession relating to Tax liabilities of the Company for all taxable periods
thereof ending on, before or including the Closing Date and shall preserve all
such information, records and documents until the expiration of any applicable
Tax statute of limitations or extensions thereof; provided, however, that if a
proceeding has been instituted for which the information, records or documents
are required prior to the expiration of the applicable statute of limitations,
then such information, records or documents shall be retained until there is a
final determination with respect to such proceeding.

 
Stock Purchase Agreement - 15

--------------------------------------------------------------------------------

 

(f)           The Purchaser and the Sellers shall promptly notify each other in
writing upon receipt by the Purchaser or the Sellers, as the case may be, of any
notice of any tax audits of or assessments against the Company for taxable
periods ending on or before the Closing Date.  The failure of one party promptly
to notify the other party of any such audit or assessment shall not forfeit the
right to indemnity except to the extent that a party is materially prejudiced as
a result.  The Purchaser shall have the sole right to represent the Company's
interests in any tax proceeding relating to such tax audits or assessments and
to employ counsel of its choice at its expense.  The Purchaser, on the one hand,
and the Sellers, on the other, each agree to cooperate fully with the other and
its or their respective counsel in the defense against or compromise of any
claim in any tax proceeding.


(g)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all obligations under this Article IX shall survive the Closing
hereunder and continue until 30 days following the expiration of the statute of
limitations on assessment of the relevant Tax.


Section 9.2        Closing Adjustments.  The Sellers, the Company and the
Purchaser agree that there shall be an adjustment made within sixty (60) days of
the Closing Date to adjust for any liabilities that are found to exist of the
Company as of the Closing Date so that the Sellers shall be responsible and
liable to the Purchaser for the liabilities of the Company that exist as of the
Closing Date, less any credit which Sellers would be entitled to for cash on
hand, credit card receivables or pro rata portion of prepaid items.


Section 9.3       Escrow Agreement. At the Closing, Sellers and Purchaser shall
escrow with Robert D. Axelrod, P.C., as Escrow Agent, the total sum of $160,000
from the proceeds of the Purchase Price, which amount (the “Escrow Cash”) shall
be held by the Escrow Agent in its IOLTA account as follows:


(i)            $60,000 shall be held for a period of not more than ninety (90)
days to be used to pay any sums due to the Purchaser pursuant to Sections 9.1 or
9.2 above or to pay any liabilities or obligations of the Company which were
incurred but unpaid as of the Closing Date; and


(ii)           $100,000 shall be held until a final non-appealable determination
has been made by the state courts in Texas or federal courts (collectively the
“Courts”) as to the constitutionality of the state of Texas Patron Tax (“Patron
Tax”) which was implemented by the Texas legislature.  The $100,000 Escrow Cash
shall be dispersed (A) to the Sellers, on a pro rata basis as set forth in
Exhibit “A”, if the Courts determine that the Patron Tax is unconstitutional or
if there is a determination not to seek to collect the Patron Tax or (B) to the
Purchaser if the Courts determine that the Patron Tax is constitutional or if
there is a determination to seek to collect the Patron Tax.


On or before the end of ninety (90) days, if it is determined that pursuant to
the terms set forth in Section 9.1 and 9.2 above that the Purchaser is not
entitled to all or any portion of the $60,000 Escrow Cash, and if any portion of
the $60,000 Escrow Cash is remaining after the payment of any liabilities or
obligations of the Company which were incurred but unpaid as of the Closing
Date, then the remaining portion of the $60,000 of Escrow Cash as set forth in
Section 9.3(i) shall be paid to the Sellers, on a pro rata basis, as set forth
in Exhibit “A”.

 
Stock Purchase Agreement - 16

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Purchaser shall be entitled to utilize all or
any portion of the $100,000 Escrow Cash set aside in Section 9.3(ii) to pay any
such liabilities or obligations of the Company which were incurred but unpaid as
of the Closing Date.


ARTICLE X
INDEMNIFICATION


Section 10.1     Indemnification from Sellers.  Sellers, jointly and severally,
hereby agree to and shall indemnify, defend (with legal counsel reasonably
acceptable to Purchaser), and hold Purchaser, its officers, directors,
employees, affiliates, parent, agents, legal counsel, successors and assigns
(collectively, the "Purchaser Group") harmless at all times after the date of
this Agreement, from and against any and all actions, suits, claims, demands,
debts, liabilities, obligations, losses, damages, costs, expenses, penalties or
injury  (including reasonable attorneys= fees and costs of any suit related
thereto) suffered or incurred by any of the Purchaser Group arising from: (a)
any misrepresentation by, or breach of any covenant or warranty of the Sellers
or the Company contained in this Agreement, or any exhibit, certificate, or
other instrument furnished or to be furnished by Sellers or  the Company
hereunder; (b) any nonfulfillment of any agreement on the part of Sellers or the
Company under this Agreement; (c) any liability or obligation due to any third
party by the Company incurred at or prior to the Closing Date; (d) any suit,
action, proceeding, claim or investigation against Purchaser which arises from
or which is based upon or pertaining to Sellers’ or the Company’s conduct or the
operation or liabilities of the business of the Company prior to the Closing
Date or (e) any suit, action, proceeding, claim or investigation against any of
the Purchaser Group arising out of or resulting in any claims by the Landlord
that the Company failed to fulfill any of its obligations under the Lease
Agreement at any time prior to the Closing Date of this Agreement.


Section 10.2      Indemnification from Purchaser.  Purchaser agrees to and shall
indemnify, defend (with legal counsel reasonably acceptable to the Sellers) and
hold each Seller and their affiliates, agents, legal counsel, successors and
assigns (collectively, the "Sellers Group") harmless at all times after the date
of the Agreement from and against any and all actions, suits, claims, demands,
debts, liabilities, obligations, losses, damages, costs, expenses, penalties or
injury (including reasonably attorney’s fees and costs of any suit related
thereto)  suffered or incurred by any of the Sellers Group, arising from (a) any
misrepresentation by, or breach of any covenant or warranty of Purchaser
contained in this Agreement or any exhibit, certificate, or other agreement or
instrument furnished or to be furnished by Purchaser hereunder; (b) any
nonfulfillment of any agreement on the part of Purchaser under this Agreement;
(c) any liability or obligation due to any third party by the Company incurred
subsequent to the Closing Date; or (d) any suit, action, proceeding, claim or
investigation against Sellers which arises from or which is based upon or
pertaining to Purchaser’s conduct or the operation of the business of the
Company subsequent to the Closing Date.
 
Section 10.3     Defense of Claims.  If any lawsuit enforcement action or any
attempt to collect on an alleged liability is filed against any party entitled
to the benefit of indemnity hereunder, written notice thereof shall be given to
the indemnifying party within ten (10) business days after receipt of  notice or
other date by which action must be taken; provided that the failure of any
indemnified party to give timely notice shall not affect rights to
indemnification hereunder except to the extent that the indemnifying party
demonstrates damage caused by such failure.  After such notice, the indemnifying
party shall be entitled, if it so elects, to take control of the defense and
investigation of such lawsuit or action and to employ and engage attorneys of
its own choice to handle and defend the same, at the indemnifying party's cost,
risk and expense; and such indemnified party shall cooperate in all reasonable
respects, at its cost, risk and expense, with the indemnifying party and such
attorneys in the investigation, trial and defense of such lawsuit or action and
any appeal arising therefrom; provided, however, that the indemnified party may,
at its own cost, participate in such investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom.  The indemnifying party
shall not, without the prior written consent of the indemnified party, effect
any settlement of any proceeding in respect of which any indemnified party is a
party and indemnity has been sought hereunder unless such settlement of a claim,
investigation, suit, or other proceeding only involves a remedy for the payment
of money by the indemnifying party and includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

 
Stock Purchase Agreement - 17

--------------------------------------------------------------------------------

 

Section 10.4     Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume
and maintain such defense (including reasonable counsel fees and costs of any
suit related thereto) and to make any settlement or pay any judgment or verdict
as the individual or entities deem necessary or appropriate in such individuals
or entities absolute sole discretion and to charge the cost of any such
settlement, payment, expense and costs, including reasonable attorneys= fees, to
the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.


Section 10.5     Survival of Representations and Warranties.  The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending
twenty-four (24) months from the Closing Date (“Survival
Date”).  Notwithstanding anything to the contrary contained herein, no claim for
indemnification may be made against the party required to indemnify (the
“Indemnitor”) under this Agreement unless the party entitled to indemnification
(the “Indemnitee”) shall have given the Indemnitor written notice of such claim
as provided herein on or before the Survival Date.  Any claim for which notice
has been given prior to the expiration of the Survival Date shall not be barred
hereunder.


ARTICLE XI
MISCELLANEOUS


Section 11.1     Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto.  Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.

 
Stock Purchase Agreement - 18

--------------------------------------------------------------------------------

 

Section 11.2      Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
Person or sent by registered or certified mail (return receipt requested) or
nationally recognized overnight delivery service, postage pre-paid, addressed as
follows, or to such other address has such party may notify to the other parties
in writing:


 
(a)
If to Wells:
 

 
 



 
(b)
If to Godsey:
 

 
 



 
(c)
If to Hutchinson:
 

 
 



 
(d)
If to Henthorn:
 

 
 



 
(e)
If to the Company:
 

 
 



 
with a copy to:
Steven H. Swander

 
Law Office of Steven H. Swander

 
505 Main Street, #250

 
Fort Worth, Texas 76102



 
(f)
If to Purchaser:
RCI Entertainment (North FW), Inc.

 
Attn:  Eric Langan, President

 
10959 Cutten Road

 
Houston, Texas  77066



 
with a copy to:
Robert D. Axelrod

 
Axelrod, Smith & Kirshbaum

 
5300 Memorial Drive, Suite 700

 
Houston, Texas  77007



A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.


Section 11.3      Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 
Stock Purchase Agreement - 19

--------------------------------------------------------------------------------

 

Section 11.4      Assignment; Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the parties hereto.  No
party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.


Section 11.5     Public Announcements.   The parties hereto agree that prior to
making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.


Section 11.6     Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 11.7     Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
principles of conflict of laws.  In any action between or among any of the
parties, whether arising out of this Agreement or otherwise, each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the federal and
state courts located in Harris County, Texas.




Section 11.8      Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 11.9      Costs and Expenses.   Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 11.10    Section Headings.  The section and subsection headings in this
Agreement are used solely for convenience of reference, do not constitute a part
of this Agreement, and shall not affect its interpretation.

 
Stock Purchase Agreement - 20

--------------------------------------------------------------------------------

 

Section 11.11   No Third-Party Beneficiaries.  Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of The Company) or any entity that is not a party to
this Agreement.


Section 11.12  Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


Section 11.13   Further Assurances.  Each party covenants that at any time, and
from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably be requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Section 11.14   Exhibits Not Attached.  Any exhibits not attached hereto on the
date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.


Section 11.15   Termination of Agreement.  This Agreement shall terminate and be
of no force and effect and all other agreements executed herewith shall be of no
force and effect if:  (i) the transactions contemplated by this Agreement are
not consummated on or before September 30, 2009, unless all of the parties
hereto agree in writing to extend the Agreement or (ii) all of the parties agree
in writing to terminate this Agreement sooner.


Section 11.16    Attorney Review - Construction.  In connection with the
negotiation and drafting of this Agreement, the parties represent and warrant to
each other that they have had the opportunity to be advised by attorneys of
their own choice and, therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments hereto.


Section 11.17    Gender.  All personal pronouns used in this Agreement shall
include the other genders, whether used in the masculine, feminine or neuter
gender and the singular shall include the plural and vice versa, wherever
appropriate.




[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

 
Stock Purchase Agreement - 21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
to become effective as of the date first set forth above.



 
RCI ENTERTAINMENT (NORTH FW), INC.
        /s/ Eric Langan   
By:
Eric Langan, President
             
CABARET NORTH, INC.
        /s/ David J. Wells  
By:
David J. Wells, President
             
SELLERS:
       
By:
/s/ David J. Wells    
David “Skeeter” Wells, Individually
             
By:
/s/ Jerry Godsey    
Jerry Wayne Godsey, Individually
             
By:
/s/ C.A. Hutchinson    
Chris A. Hutchinson, Individually
             
By:
/s/ George Henthorn    
George Clifton Henthorn, Individually


 
Stock Purchase Agreement - 22

--------------------------------------------------------------------------------

 

EXHIBITS
 
 
Stock Purchase Agreement - 23

--------------------------------------------------------------------------------